DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “down to ppm level” in claim 1, line 6, renders the claim indefinite because it does not clearly set forth the metes and bounds of the claim language.  Down to ppm level means it could be anywhere from 999999 ppm to less than 1 ppm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lipmann et al (US 2004/0042951) in view of Bresler (US 4,056,603 A).
	Applicants’ claimed invention is directed to a process for the production of ammonia in at least two reaction systems, in which ammonia is produced from a portion of the ammonia synthesis gas in each of the at least two systems with a part-stream being withdrawn, the make-up gas is inert-free in the sense that all inert compounds have been removed down to ppm level, the downstream system is at the same pressure or at a higher pressure than the upstream system, and the ammonia synthesis gas or make-up gas is sent once through a make-up gas (MUG) converter unit, wherein: the residual synthesis gas coming from the MUG converter unit is pressurized to a higher pressure before being sent to an inert-free synthesis loop, and the make-up gas is coming from a nitrogen wash unit (NWU).
	Lipmann teaches a process for the production of ammonia from synthesis gas, the synthesis of ammonia from synthesis gas taking place in several lined-up synthesis systems, whereby ammonia is produced from a portion of the synthesis gas in each system with a part-stream being withdrawn and the respective downstream synthesis system being operated at a higher pressure than the respective upstream synthesis system.  See abstract.
	Lipmann teaches that a make-up gas 1 is compressed in compression stage 2 and supplied to the first ammonia synthesis unit 6 comprising a make-up gas converter unit (7) wherein ammonia is generated; ammonia is recovered as liquid 10 and the non-reacted gases 11 are extracted. The make-up gas converter unit (7) is operated as a once through system as no direct recycling of a stream obtained from unit (7) is done. Non-reacted gases 11 are compressed in unit 12 and fed to a secondary unit 13. Related to the second reactor 13, this is operated as a loop system, part of stream 15 (i.e. stream 4 consisting of hydrogen) is recycled. Ammonia is separated as liquid stream 14.  See paragraph 0028.
	Lipmann teaches that the advantage of this process are more favorable since the concentration of inert ingredients in this case is also very low due to the make-up gas processing, and even if several make-up gas systems are lined up, the content of inert ingredients only rises slightly from one system to the next.  See paragraph 0033.
Also, the presence of inert in the system increases the operating costs, particularly the compression costs, due to the larger catalyst volumes required.  See paragraph 0005.
	Lipman discloses that only few attempts have been made to add another train to such a single-train plant as, for instance, described in DD 225 029. This document describes two high-pressure synthesis units arranged one after the other and operated at the same pressure levels, the first being a make-up gas system and the second a conventional loop system, the aim of said concept being to reduce the amount of ammonia produced in the loop by the amount produced in the upstream make-up gas system in order to reduce the loop volumes accordingly.  See paragraph 0011.
	The difference between Lipmann and the claimed invention is that the instant claims require obtaining the make-up gas from a nitrogen wash unit.  However, Bresler in a process for producing ammonia discloses that when oil or coal is used as a feedstock, the resultant make-up gas can contain a high level of inert gases, for example up to about 1.5 percent by volume. In many instances, this make-up gas is scrubbed cryogenically ("Nitrogen Wash”) to remove substantially all of the inert gases.  See col. 2, lines 50-55.
  It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to remove the inert gas from the make-up gas scrubbed cryogenically (nitrogen wash) in order to reduce the operating costs, particularly the compression costs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622